Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, there are currently two claim 5s.  For examining purposes, the second claim 5 will be renumbered as claim 6 and the remaining claims will be renumbered accordingly.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,985,676. Although the claims at issue are not identical, they are not patentably distinct from each other because:


 
Instant Application
Conflicting patent
1. An electric generator, comprising:
a stator and a rotor positioned within the stator, wherein the stator and rotor are
configured to generate electric current when the rotor is rotated, wherein the stator generates a
magnetic field when the electric generator is operating and the rotor comprises armature
windings configured to generate the electric current when the rotor is rotated; and
a high energy photon source positioned and configured to irradiate at least a portion of
conductors in the rotor or stator.
l. (Original) An electric generator, comprising:
a stator and a rotor positioned within the stator, wherein the stator and rotor are
configured to generate electric current when the rotor is rotated; and
a high energy photon source positioned and configured to irradiate at least a portion of
conductors in the rotor or stator.
2. (Original) The electric generator of claim 1, wherein: the stator generates a magnetic field when the electric generator is operating; and
the rotor comprises armature windings configured to generate electric current when the
rotor is rotated.
2. The electric generator of claim 1, wherein the high energy photon source is positioned within the rotor armature windings and configured to irradiate at least the armature windings.
3. The electric generator of claim 2, wherein the high energy photon source is positioned within the rotor armature windings and configured to irradiate at least the armature windings.
3. The electric generator of claim 2, wherein the high energy photon source is configured as
a sleeve that fits within the rotor inside of the armature windings.

4. (Original) The electric generator of claim 3, wherein the high energy photon source is
configured as a sleeve that fits within the rotor inside of the armature windings.
4. The electric generator of claim 1, wherein the high energy photon source is positioned
between the rotor and the stator and configured to irradiate the armature windings.
5. (Original) The electric generator of claim 2, wherein the high energy photon source is
positioned between the rotor and the stator and configured to irradiate the armature windings.
5. The electric generator of claim 4, wherein the high energy photon source is configured as
a sleeve that fits between the rotor and the stator.
6. (Original) The electric generator of dain1 5, wherein the high energy photon source is
configured as a sleeve that fits between the rotor and the stator.
6. The electric generator of claim 1, wherein:
the stator comprises field and compensating windings; and the high energy photon source is positioned and configured to irradiate the field and compensating windings.
7. (Original) The electric generator of claim 2, wherein: the stator comprises field and compensating windings; and the high energy photon source is positioned and configured to irradiate the field and compensating windings.
7. The electric generator of claim 1, wherein the high energy photon source comprises
cobalt-60.
8. (Original) The electric generator of claim 1, wherein the high energy photon source comprises cobalt-60.
8. The electric generator of claim 1, wherein the high energy photon source comprises
cesium-137.
9. (Original) The electric generator of claim 1, wherein the high energy photon source comprises cesium- l37.
9. The electric generator of claim 1, wherein:
the high energy photon source is positioned within the rotor armature windings
and configured to irradiate at least the armature windings;
the high energy photon source is positioned between the rotor and the stator and
configured to irradiate at least the armature windings; or
the stator comprises field and compensating windings, and the high energy photon
source is positioned and configured to irradiate the field and compensating windings.
3. The electric generator of claim 2, wherein the high energy photon source is positioned within the rotor armature windings and configured to irradiate at least the armature windings.

5. (Original) The electric generator of claim 2, wherein the high energy photon source is
positioned between the rotor and the stator and configured to irradiate the armature windings.

7. (Original) The electric generator of claim 2, wherein: the stator comprises field and compensating windings; and the high energy photon source is positioned and configured to irradiate the field and compensating windings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832